Citation Nr: 0909222	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, status post total knee 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, status post total knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse



ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the Veteran's 30 
percent disability ratings for his service-connected knee 
disabilities.  The Veteran appeared before the undersigned 
Acting Veterans Law Judge in a hearing in Washington, DC in 
February 2009 to present testimony on the issues on appeal.  

In September 2008, the Board received a VA Form 9, 
Substantive Appeal, on which the Veteran wrote that his 
service-connected back disability had worsened.  This 
inferred claim for an increase is hereby referred back to the 
agency of original jurisdiction for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed his claim for increased evaluations for his 
service-connected knee disabilities in March 2006.  He 
underwent a VA examination in April 2006 to determine the 
severity of those disabilities.  Since that time, in October 
2006 and October 2007 respectively, the Veteran underwent 
total knee replacement surgery on both knees.  While 
outpatient clinical records dated from October 2006 to 
January 2008 are of record, the Veteran has not been afforded 
a comprehensive VA examination since prior to his knee 
replacements.  This development must be undertaken now, so 
that the record adequately reflects the severity of his 
disabilities. 

It is evident from the claims file that the Veteran receives 
regular VA treatment for his service-connected disabilities.  
Therefore, it is appropriate while on remand to obtain any 
outstanding VA clinical records.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient 
clinical records for this Veteran from 
January 2008 forward. 

2.  Schedule the Veteran for a VA joints 
examination to determine the severity of 
his right and left knee disabilities.  The 
claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



